


EXHIBIT 10.113
CONFIDENTIAL TREATMENT:
MICRON TECHNOLOGY, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. MICRON
TECHNOLOGY, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.




WAFER SUPPLY AGREEMENT


This WAFER SUPPLY AGREEMENT (this “Agreement”) is made and entered into as of
this 6th day of April, 2012 (the “Effective Date”), by and between Intel
Corporation, a Delaware corporation (“Intel”), Micron Semiconductor Asia Pte.
Ltd., a Singapore corporation (“MSA”) and Micron Technology, Inc., a Delaware
corporation (“MTI” and, together with MSA, collectively, “Micron”). Each of
Intel, MSA and MTI may be referred to herein individually as a “Party” and
collectively as the “Parties”.
RECITALS
A.    Simultaneous with the execution of this Agreement, (1) Micron, or an
affiliate of Micron, is acquiring (a) from IM Flash Technologies, LLC, a
Delaware limited liability company (“IMFT”) IMFT's assets located at MTI's wafer
fabrication plant located in Manassas, Virginia, USA pursuant to that certain
MTV Asset Purchase and Sale Agreement dated as of the Effective Date (the “IMFT
PSA”), and (b) from IM Flash Singapore, LLP, a Singapore limited liability
partnership (“IMFS”) substantially all of its business and assets pursuant to
that certain IMFS Business Sale Agreement dated as of February 27, 2012 (the
“IMFS BSA”); and (2) Intel, or an affiliate of Intel, is acquiring from IMFT and
IMFS (a) Probed Wafers owned by IMFT that, prior to the Effective Date, had been
intended to be used to make NAND Flash Memory Products for Intel or an affiliate
of Intel and (b) Probed Wafers owned by IMFS that, prior to the Effective Date,
had been intended to be used to make NAND Flash Memory Products for Intel or an
affiliate of Intel.
B.    As a result of the acquisitions described in Recital A, MTI and certain of
its affiliates are, as of the Effective Date, engaged in the manufacture of NAND
Flash Memory Wafers. In addition, MTI and certain of its affiliates may engage
in the manufacture of Designated Technology Wafers in the future.
C.    Micron desires to supply and Intel desires to purchase Probed Wafers upon
the terms and subject to the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.




--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth in Exhibit A.
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Recitals, Exhibits or Schedules are to Sections, Articles, Recitals,
Exhibits or Schedules of or to this Agreement; (ii) each of the Schedules will
apply only to the corresponding Section or subsection of this Agreement; (iii)
words in the singular include the plural and vice versa; (iv) the term
“including” means “including without limitation”; and (v) the terms “herein,”
“hereof,” “hereunder” and words of similar import shall mean references to this
Agreement as a whole and not to any individual Section or portion hereof. All
references to $ or dollar amounts will be to lawful currency of the United
States of America. All references to “day” or “days” will mean calendar days and
all references to “quarter(ly)”, “month(ly)” or “year(ly)” will mean Fiscal
Quarter, Fiscal Month or Fiscal Year, respectively.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.
ARTICLE 2
GENERAL OBLIGATIONS
2.1    Supply and Purchase. Subject to the terms and conditions of this
Agreement (including Section 3.1(b)(i)(B)), Micron will supply to Intel and
Intel will purchase from Micron (a) beginning on the Effective Date and
continuing until the end of the Term, **** WOPW of Probed Wafers; and (b) all
Probed Wafers **** that Micron (or an affiliate of Micron) **** for Intel or an
affiliate of Intel that **** (the “**** Wafers” and, together with the Probed
Wafers described in clause (a), collectively, the “Minimum Commitment”).
2.2    Traceability and Data Retention. Micron agrees to maintain, or cause its
relevant affiliates to maintain, its production data relating to the Probed
Wafers supplied hereunder for a minimum of **** years. At Intel's request,
Micron will make available **** as well as **** for Probed Wafers supplied to
Intel hereunder. The Parties will exchange mutually agreed Probed Wafer
manufacturing data via electronic or other means as mutually agreed by the
Parties. At Intel's request, Micron will also make available such data
electronically to IMFT pursuant to the IMFT Services Agreement.
2.3    Control; Processes. Micron will, or will cause its relevant affiliates
to, review with Intel any control and process mechanisms applicable to the
manufacture of all Probed Wafers sold by Micron under this Agreement, including
but not limited to such mechanisms that are utilized to meet or exceed the
Specifications for the Probed Wafers. The Parties agree to work together in

-2-


101243720.3



--------------------------------------------------------------------------------




good faith to define mutually agreeable control and process mechanisms including
the following: ****; provided, however, that Micron will not be required to bear
any expense relating to Intel's control and process mechanism requests that are
in addition to those used by Micron or its relevant affiliates. Micron will
promptly notify Intel or IMFT of ****.
2.4    Additional Customer Requirements. Intel will inform Micron in writing of
any auditable supplier requirements of Intel's customers relating to any
Facility at which Probed Wafers are manufactured. The Parties will work together
in good faith to implement such requirements in a commercially reasonable
manner.
2.5    **** Restrictions. Without the prior written approval of Intel or Intel's
designee at IMFT, Micron shall not **** with respect to the Probed Wafers Micron
supplies to Intel pursuant to this Agreement.
2.6    Production Masks. Unless otherwise agreed with Intel, Micron or its
subcontractors will be responsible to obtain, maintain, repair and replace masks
used in the production of Probed Wafers outside of the Lehi Fab. Production
masks will be repaired and replaced solely at mask operations that have been
approved by Intel, which approval shall not be unreasonably withheld or delayed.
ARTICLE 3
FORECASTING; TAKE OR PAY
3.1    Forecasting.
(a)    Demand Forecast. Intel will provide Micron, either directly or via IMFT
pursuant to the IMFT Services Agreement, each Fiscal Month during the Term
beginning in the next full Fiscal Month following the Effective Date, with a
written demand forecast of its Probed Wafer needs, in quantities sufficient to
satisfy the Minimum Commitment applicable for the current Fiscal Quarter plus
the next **** Fiscal Quarters (the “Demand Forecast”). Intel will base the
Demand Forecast on Lehi Fab yield forecasts provided by IMFT and the JDP
Committees. The Demand Forecast will include desired Probed Wafer breakout by
design id, Process Technology Node, process revision and probe test revision. In
addition, the Demand Forecast will include the level of Probe Testing, marking
specification and packaging requirements, requested delivery date and place of
delivery for the Probed Wafers, which information will be updated by Intel on a
weekly basis as necessary. Attached as Exhibit B is the initial Demand Forecast,
which shall be deemed to have been accepted by Micron in a Response to Forecast
(as defined below).
(b)    Boundary Conditions. In its Response to Forecast, Micron may reject the
Demand Forecast to the extent the Demand Forecast does not comply with the
following boundary conditions:
(i)    ****:
(A)    ****;
(B)    ****; and
(C)    ****.

-3-


101243720.3



--------------------------------------------------------------------------------




(ii)    ****.
(iii)    ****.
(iv)     ****.
(c)     Response to Forecast. Within a commercially reasonable period of time
(or within a time period mutually agreed by the Parties from time-to-time)
following Micron's actual, direct receipt of each Demand Forecast, Micron shall
furnish Intel with a written response indicating what portion of the Demand
Forecast that Micron will commit to supply (the “Response to Forecast”). In each
Response to Forecast, Micron will commit to supply quantities sufficient to
satisfy the Minimum Commitment. In each Response to Forecast relating to any
Demand Forecast periods between **** and the end of the Term, Micron may ****
requested in the Demand Forecast, and ****, provided that Micron has provided
notice of any such **** months in advance and for so long as **** are of the
****. In each Response to Forecast, Micron will indicate the Facility from which
Micron intends to supply each Probed Wafer, provided that Micron reserves the
right to change the manufacturing Facility (i) in response to design id mix
changes Intel makes pursuant to Section 3.1(d) and (ii) in order to ensure
Micron can satisfy its performance obligations hereunder. Notwithstanding the
foregoing, in no event will Micron supply Probed Wafers from a Facility at which
the design id in question has not achieved qualification as established by the
applicable JDP Committee.
(d)    Binding Forecast Wafers. The Probed Wafers scheduled for sale to Intel
under this Agreement within the first **** of each Demand Forecast that has been
accepted by Micron in the Response to Forecast are deemed to be firm commitments
and shall be binding on the Parties (the “Binding Forecast Wafers”), provided
that Intel may change the design id mix within any Process Technology Node in a
Demand Forecast at any time until **** prior to the scheduled loading of the
wafers in question and Micron shall commit to supply the requested design id mix
changes in a revised Response to Forecast so long as the changes comply with the
terms of Section 3.1(b) and this Section 3.1(d).
(e)    Variability. Micron will make commercially reasonable efforts to limit
the **** variability of the quantity of Binding Forecast Wafers it supplies to
no more than **** percent (****%) of the number of Binding Forecast Wafers for
such week, and Micron will promptly notify Intel in writing of any inability to
timely deliver the Binding Forecast Wafers. If Micron does not make up any
shortfall of Binding Forecast Wafers for any given design id ****, the **** for
the Probed Wafers that are **** in satisfaction of any shortfall remaining upon
the conclusion of such **** shall be ****. Any extraordinary costs or fees
incurred by Micron to hold excess inventory or make up any shortfall are at
Micron's expense.
(f)    Yield. Micron will make commercially reasonable efforts to deliver Probed
Wafers under this Agreement that have a functional die yield, on a **** basis,
of no less than **** percent (****%) below the **** functional die yield for the
same product during the same **** at the Lehi Fab or, if such product is not
manufactured at Lehi during such ****, at the Facility at which the Probed
Wafers of such product were manufactured.
(g)    Long Range Forecast. ****, in coordination with IMFT's **** business
plan, Intel will provide Micron with a forecast for its Minimum Commitment for
the lesser of **** or

-4-


101243720.3



--------------------------------------------------------------------------------




the remaining duration of the Term. Micron will provide feedback on those
forecasts within a commercially reasonable period of time (or within a time
period mutually agreed by the Parties from time-to-time) following IMFT's ****
business plan review.
3.2    Take or Pay.
(a)    If Intel fails to purchase all Binding Forecast Wafers, Intel still shall
be obligated to pay the Price for the Binding Forecast Wafers it fails to
purchase.
(b)    If Intel fails to provide a Demand Forecast that satisfies the Minimum
Commitment in any period, Intel shall be obligated to pay the Price for the
balance of the Minimum Commitment not purchased by Intel (“Foregone Wafers”).
3.3    **** Reviews and Reports. Each **** during the Term, Micron shall provide
Intel (and, at Intel's request, IMFT) with a **** report and meet with Intel
(and, at Intel's request, IMFT) to discuss **** and the most recent **** report.
The **** report will include ****. At such meetings the Parties shall define
****.
ARTICLE 4
PURCHASE ORDERS, INVOICING AND PAYMENTS
4.1    Placement of Purchase Orders. Prior to the commencement of every Fiscal
Quarter, Intel shall place a non-cancelable blanket purchase order in writing
(via e-mail or facsimile transmission) for Probed Wafers to be supplied by
Micron for the upcoming Fiscal Quarter during the Term (each such order, a
“Purchase Order”), which Purchase Order shall request a quantity of Probed
Wafers that is no less than the quantity set forth in the current Response to
Forecast for such upcoming Fiscal Quarter.
4.2    Content of Purchase Orders. Each Purchase Order shall specify the
following items: (a) Purchase Order number; (b) description and part number of
each different Probed Wafer; (c) forecasted quantity of each different design
id; (d) forecasted unit Price and total forecasted Price for each different
design id, and total forecasted Price for all Probed Wafers ordered; and (e)
other terms (if any).
4.3    Acceptance of Purchase Order. If the quantity requested in a Purchase
Order is equal to the quantity set forth in the current Response to Forecast for
such upcoming Fiscal Quarter, Micron shall be deemed to accept such Purchase
Order. If the quantity requested in such Purchase Order exceeds the quantity set
forth in the current Response to Forecast for such upcoming Fiscal Quarter,
Micron shall be deemed to accept a quantity under such Purchase Order that is
equal to the quantity set forth in the current Response to Forecast and Micron
may accept or reject any excess quantities in its sole discretion. If any
Purchase Order contains any errors, Micron may accept or reject such Purchase
Order, or any portions thereof, in its sole discretion.
4.4    Taxes. All transfer taxes (e.g., goods and services tax, value added tax,
sales tax, service tax, business tax, etc.) imposed directly on or solely as a
result of the sale, transfer or delivery of Probed Wafers and the payments
therefor provided herein shall be stated separately on Micron's invoice, shall
be the responsibility of and collected from Intel, and shall be remitted by
Micron to the appropriate tax authority (“Recoverable Taxes”), unless Intel
provides valid proof of tax

-5-


101243720.3



--------------------------------------------------------------------------------




exemption prior to the effective date of the transfer of the Probed Wafers or
otherwise as permitted by law prior to the time Micron is required to pay such
taxes to the appropriate tax authority. When property is delivered within
jurisdictions in which collection and remittance of taxes by Micron is required
by law, Micron shall have sole responsibility for remittance of said taxes to
the appropriate tax authorities. In the event such taxes are Recoverable Taxes
and Micron does not collect tax from Intel or remit such taxes to the
appropriate Governmental Entity on a timely basis, and is subsequently audited
by any tax authority, liability of Intel will be limited to the tax assessment
for such Recoverable Taxes, with no reimbursement for penalty or interest
charges or other amounts incurred in connection therewith. Notwithstanding
anything herein to the contrary, taxes other than Recoverable Taxes shall not be
reimbursed by Intel, and each Party is responsible for its own respective income
taxes (including franchise and other taxes based on net income or a variation
thereof), taxes based upon gross revenues or receipts, and taxes with respect to
general overhead, including but not limited to business and occupation taxes,
and such taxes shall not be Recoverable Taxes.
4.5    Invoicing; Payment. MTI or MSA (or at their option an affiliate of
either) will invoice Intel on a Fiscal Monthly basis for: (a) the Price of the
Probed Wafers delivered during the preceding Fiscal Month; (b) the Price of the
Binding Forecast Wafers Intel fails to purchase that were to be delivered during
the preceding Fiscal Month (as contemplated by Section 3.2(a)); and (c) the
Foregone Wafers that, had they been forecast, would have become Binding Forecast
Wafers during the preceding Fiscal Month (as contemplated by Section 3.2(b)).
All amounts owed under this Agreement shall be stated, calculated and paid in
United States Dollars. Except as otherwise specified in this Agreement, Intel
shall pay the invoicing entity for the amounts due, owing, and duly invoiced
under this Agreement within **** days following delivery of an invoice therefor
to such place as the invoicing entity may reasonably direct therein.
Notwithstanding the foregoing, as of each invoice due date, MTI may apply, or at
Intel's direction will apply, one dollar ($1.00) from the Deposit Amount toward
every one dollar ($1.00) invoiced under this Agreement until the Deposit Amount
is exhausted, except that the Deposit Amount will not be applied to the Price of
the **** Wafers.
4.6    Payment to Subcontractors. Micron shall be responsible for and shall hold
Intel harmless for any and all payments to its vendors or subcontractors
utilized in the performance of this Agreement.
ARTICLE 5
TITLE, RISK OF LOSS AND SHIPMENT
5.1    Title and Risk of Loss. Intel shall take title to, and assume risk of
loss with respect to, the Probed Wafers that are exported from the country of
manufacturing using the term **** and for Probed Wafers that are not exported
from the country of manufacturing using the term ****, in each case pursuant to
****.
5.2    Packaging. All packaging of the Probed Wafers shall be in conformance
with the Specifications, Intel's reasonable instructions, and general industry
standards, and shall be reasonably resistant to damage that may occur during
transportation. Marking on the packages shall be made by Micron in accordance
with Intel's reasonable instructions.
5.3    Shipment. Intel shall provide shipping instructions to Micron, shall bear
all shipping

-6-


101243720.3



--------------------------------------------------------------------------------




costs, and shall directly pay all shipping carriers. All Probed Wafers shall be
prepared for shipment in a manner that: (a) follows good commercial practice;
(b) is acceptable to common carriers for shipment at the lowest rate; and (c) is
adequate to ensure safe arrival. If and to the extent directed by Intel, Micron
will mark all containers with necessary lifting, handling, and shipping
information, Purchase Order number, date of shipment, and the names of Intel and
applicable customer. At Intel's request, Micron will provide drop-shipment of
Probed Wafers to Intel's customers. Shipment may be provided by a subcontractor
to Micron.
5.4    Customs Clearance. Upon Intel's request, Micron will promptly provide
Intel with a statement of origin for all Probed Wafers and with applicable
customs documentation for Probed Wafers wholly or partially manufactured outside
of the country of import.
ARTICLE 6
WARRANTY; HAZARDOUS MATERIALS; DISCLAIMER
6.1    Warranty. Micron makes the following warranties regarding the Probed
Wafers furnished hereunder, which warranties shall survive any delivery,
inspection, acceptance, payment, or resale of the Probed Wafers:
(a)    the Probed Wafers will conform to all agreed Specifications;
(b)    the Probed Wafers are free from defects in materials or workmanship; and
(c)    Micron has the necessary right, title, and interest to provide the Probed
Wafers to Intel and the Probed Wafers will be free of liens and encumbrances
affecting title, not including any warranty of non-infringement.
6.2    Warranty Claims. Within a period of time, not to exceed the lesser of the
actual warranty period applicable to the end customer for the Probed Wafer at
issue or **** from the date of the delivery of the Probed Wafers at issue to
Intel (the “Warranty Notice Period”), Intel shall notify Micron if it believes
that any Probed Wafer does not meet the warranty set forth in Section 6.1. Intel
shall return such Probed Wafers (or NAND Flash Memory Products or Designated
Technology Products manufactured from Probed Wafers, as the case may be) to
Micron as directed by Micron. If a Probed Wafer is determined not to be in
compliance with such warranty, then Intel shall be entitled to return such
Probed Wafer and cause Micron to replace at Micron's expense or, at Intel's
option, receive a credit or refund of any monies paid to Micron in respect of
such Probed Wafer. Such credit or refund shall in no event exceed on a per-unit
basis the final price paid for the Probed Wafer under this Agreement, and shall
not include any transfer taxes paid in respect of the Probed Wafer. The basis
for such refund or credit shall be ****. THE FOREGOING REMEDY IS INTEL'S SOLE
AND EXCLUSIVE REMEDY FOR MICRON'S FAILURE TO MEET ANY WARRANTY OF SECTION 6.1.
6.3    Hazardous Materials.
(a)    If Probed Wafers provided hereunder include Hazardous Materials as
determined in accordance with applicable law, Micron represents and warrants
that Micron and Micron's employees, agents, and subcontractors actually working
with such materials in providing the Probed Wafers hereunder to Intel shall be
trained in accordance with applicable law regarding

-7-


101243720.3



--------------------------------------------------------------------------------




the nature of and hazards associated with the handling, transportation, and use
of such Hazardous Materials, as applicable to Micron.
(b)    To the extent required by applicable law, Micron shall provide Intel with
Material Safety Data Sheets (MSDS) either prior to or accompanying any delivery
of Probed Wafers to Intel.
6.4    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE 6,
MICRON HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE,
NON-INFRINGEMENT OR OTHERWISE, WITH RESPECT TO THE PROBED WAFERS PROVIDED UNDER
THIS AGREEMENT. THE WARRANTIES WILL NOT APPLY TO: (a) ANY WARRANTY CLAIM OR
ISSUE, OR DEFECT TO THE EXTENT CAUSED BY TECHNICAL MATERIALS PROVIDED OR
SPECIFIED BY, THROUGH OR ON BEHALF OF INTEL, INCLUDING BUT NOT LIMITED TO
PRODUCT DESIGNS, TECHNOLOGY AND TEST PROGRAMS; OR (b) ANY OF THE PROBED WAFERS
THAT HAVE BEEN REPAIRED OR ALTERED, EXCEPT AS AUTHORIZED BY MICRON, OR WHICH ARE
SUBJECTED TO MISUSE, NEGLIGENCE, ACCIDENT OR ABUSE.
ARTICLE 7
CONFIDENTIALITY
All information provided, disclosed or obtained in the performance of any of the
Parties' activities under this Agreement shall be subject to all applicable
provisions of the Confidentiality Agreement. Furthermore, the terms and
conditions of this Agreement shall be considered “Confidential Information”
under the Confidentiality Agreement for which each Party is considered a
“Receiving Party” under such agreement. To the extent there is a conflict
between this Agreement and the Confidentiality Agreement, the terms of this
Agreement shall control.
ARTICLE 8
INDEMNIFICATION
8.1    Mutual General Indemnity. Subject to Article 9, each Indemnifying Party
shall indemnify, defend and hold harmless each Indemnified Party from and
against any and all Indemnified Losses based on or attributable to any Third
Party Claim or threatened Third Party Claim arising under this Agreement and as
a result of the **** of the Indemnifying Party or any of its respective
officers, directors, employees, agents or subcontractors. Notwithstanding the
foregoing, this Section 8.1 shall not apply to any claims or losses based on or
attributable to intellectual property infringement.
8.2    Indemnification Procedures.
(a)    General Procedures. Promptly after the receipt by any Indemnified Party
of a notice of any Third Party Claim that an Indemnified Party seeks to be
indemnified under this Agreement, such Indemnified Party shall give written
notice of such Third Party Claim to the Indemnifying Party, stating in
reasonable detail the nature and basis of each allegation made in the Third
Party Claim and the amount of potential Indemnified Losses with respect to each
allegation,

-8-


101243720.3



--------------------------------------------------------------------------------




to the extent known, along with copies of the relevant documents received by the
Indemnified Party evidencing the Third Party Claim and the basis for
indemnification sought. Failure of the Indemnified Party to give such notice
shall not relieve the Indemnifying Party from liability on account of this
indemnification, except if and only to the extent that the Indemnifying Party is
actually prejudiced by such failure or delay. Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, promptly after the Indemnified Party's
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim. The
Indemnifying Party shall have the right to assume the defense of the Indemnified
Party with respect to such Third Party Claim upon written notice to the
Indemnified Party delivered within thirty (30) days after receipt of the
particular notice from the Indemnified Party. So long as the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance herewith and
notified the Indemnified Party in writing thereof, (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, it being understood that the Indemnifying
Party shall pay all reasonable costs and expenses of counsel for the Indemnified
Party after such time as the Indemnified Party has notified the Indemnifying
Party of such Third Party Claim and prior to such time as the Indemnifying Party
has notified the Indemnified Party that it has assumed the defense of such Third
Party Claim; (ii) the Indemnified Party shall not file any papers or, other than
in connection with a settlement of the Third Party Claim, consent to the entry
of any judgment without the prior written consent of the Indemnifying Party (not
to be unreasonably withheld, conditioned or delayed); and (iii) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim (other than a judgment or settlement that
is solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed).
Whether or not the Indemnifying Party shall have assumed the defense of the
Indemnified Party for a Third Party Claim, such Indemnifying Party shall not be
obligated to indemnify and hold harmless the Indemnified Party hereunder for any
consent to the entry of judgment or settlement entered into with respect to such
Third Party Claim without the Indemnifying Party's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
(b)    Equitable Remedies. In the case of any Third Party Claim where the
Indemnifying Party reasonably believes that it would be appropriate to settle
such Third Party Claim using equitable remedies, the Indemnifying Party and the
Indemnified Party shall work together in good faith to agree to a settlement;
provided, however, that no Party shall be under any obligation to agree to any
such settlement.
(c)    Treatment of Indemnification Payments; Insurance Recoveries. Any
indemnity payment under this Agreement shall be decreased by any amounts
actually recovered by the Indemnified Party under third party insurance policies
with respect to such Indemnified Losses (net of any premiums paid by such
Indemnified Party under the relevant insurance policy), each Party agreeing (i)
to use all reasonable efforts to recover all available insurance proceeds and
(ii) to the extent that any indemnity payment under this Agreement has been paid
by the Indemnifying Party to the Indemnified Party prior to the recovery by the
Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Indemnifying Party.

-9-


101243720.3



--------------------------------------------------------------------------------




(d)    Certain Additional Procedures. The Indemnified Party shall cooperate and
assist the Indemnifying Party in determining the validity of any Third Party
Claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. The Indemnified Party shall cooperate in the defense by the
Indemnifying Party of each Third Party Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Third Party Claim that a
common interest privilege agreement exists between them), including: (i)
permitting the Indemnifying Party to discuss the Third Party Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests; (ii) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection with defending such Third Party Claim;
(iii) preserving all properties, books, records, papers, documents, plans,
drawings, electronic mail and databases relating to pertinent matters under the
Indemnified Party's custody or control in accordance with such Party's corporate
documents retention policies, or longer to the extent reasonably requested by
the Indemnifying Party; (iv) notifying the Indemnifying Party promptly of
receipt by the Indemnified Party of any subpoena or other third party request
for documents or interviews and testimony; (v) providing to the Indemnifying
Party copies of any documents produced by the Indemnified Party in response to
or compliance with any subpoena or other third party request for documents; and
(vi) except to the extent inconsistent with the Indemnified Party's obligations
under applicable law and except to the extent that to do so would subject the
Indemnified Party or its employees, agents or representatives to criminal or
civil sanctions, unless ordered by a court to do otherwise, not producing
documents to a third party until the Indemnifying Party has been provided a
reasonable opportunity to review, copy and assert privileges covering such
documents.
ARTICLE 9
LIMITATION OF LIABILITY
9.1    Damages Limitation. SUBJECT TO SECTION 9.4, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR
OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH DAMAGES ARE BASED ON BREACH OF
CONTRACT, TORT (INCLUDING ****) OR OTHER THEORY OF LIABILITY, AND EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
9.2    Remedy. THE PARTIES AGREE THAT TO THE EXTENT A CLAIM ARISES UNDER THIS
AGREEMENT, THE CLAIM SHALL BE BROUGHT UNDER THIS AGREEMENT; PROVIDED THAT
NOTHING HEREIN SHALL OPERATE TO PREVENT INTEL FROM BRINGING UNDER THE DEPOSIT
AGREEMENT ANY CLAIM ARISING THEREUNDER.
9.3    Damages Cap. SUBJECT TO SECTION 9.4, IF EITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY MATTER ARISING FROM THIS AGREEMENT, WHETHER BASED UPON
AN ACTION OR CLAIM IN CONTRACT, WARRANTY, EQUITY, **** OR OTHERWISE (INCLUDING
ANY ACTION OR CLAIM ARISING FROM **** OR OTHERWISE, OF THE LIABLE PARTY), THE
AMOUNT OF DAMAGES RECOVERABLE AGAINST THE LIABLE PARTY WITH RESPECT TO ANY
BREACH, PERFORMANCE, NONPERFORMANCE, **** HEREUNDER WILL NOT EXCEED THE LESSER
OF THE

-10-


101243720.3



--------------------------------------------------------------------------------




ACTUAL DAMAGES ALLOWED HEREUNDER OR **** DOLLARS ($****). FOR CLARITY, THIS
SECTION 9.3 SHALL NOT APPLY TO ANY MATTER ARISING UNDER THE DEPOSIT AGREEMENT.
9.4    Exclusions and Mitigation. Section 9.1 and 9.3 will not apply to either
Party's breach of Article 7. Section 9.3 will not apply to Intel's failure to
meet a payment obligation which is due and payable under this Agreement or to
MTI's obligation, if any, to credit any portion of the Deposit Amount under
Section 4.5. Each Party shall have a duty to use commercially reasonable efforts
to mitigate damages for which the other Party is responsible.
9.5    Losses. Except as provided under Section 8.1, Micron and Intel each shall
be responsible for Losses to their respective tangible personal or real property
(whether owned or leased), and each Party agrees to look only to their own
insurance arrangements with respect to such damages. Micron and Intel waive all
rights to recover against each other, including each Party's insurers'
subrogation rights, if any, for any loss or damage to their respective tangible
personal property or real property (whether owned or leased) from any cause
covered by insurance maintained by each of them, including their respective
deductibles or self-insured retentions. Notwithstanding the foregoing, in the
event of a loss hereunder involving a property, transit or crime event or
occurrence that: (a) is insured under Intel's insurance policies; (b) a single
insurance deductible applies; and (c) the loss event or occurrence affects the
insured ownership or insured legal interests of the Parties, then the Parties
shall share the cost of the deductible in proportion to each Party's insured
ownership or legal interests in relative proportion to the total insured
ownership or legal interests of the Parties.
ARTICLE 10
TERM AND TERMINATION
10.1    Term. The term of this Agreement commences on the Effective Date and
continues in effect until the **** anniversary of the Effective Date, unless
terminated sooner pursuant to Section 10.2 (such period of time, the “Term”).
10.2    Termination. This Agreement may be terminated by:
(a)    Intel by written notice to Micron upon a material breach of this
Agreement by Micron or by Micron by written notice to Intel upon a material
breach of this Agreement by Intel, in each case if such breach remains uncured
**** days following notice by the non-breaching Party; provided, however, that
such cure period shall be **** days if the material breach is a failure to pay
monies due under this Agreement or if the material breach is a failure by MTI to
credit any portion of the Deposit Amount in accordance with its obligation, if
any, to do so under Section 4.5;
(b)    Intel by written notice to Micron within **** days after the occurrence
of ****; and
(c)    Micron by written notice to Intel within **** days after the occurrence
of ****.
10.3    Survival. Termination of this Agreement shall not affect any of the
Parties' respective rights accrued or obligations owed before termination,
including any rights or obligations of the

-11-


101243720.3



--------------------------------------------------------------------------------




Parties in respect of any accepted Purchase Orders existing at the time of
termination. In addition, the following shall survive termination of this
Agreement for any reason: Sections 3.2, 6.2 and 6.4, and Articles 4, 7, 8, 9, 10
and 11.
ARTICLE 11
MISCELLANEOUS
11.1    Force Majeure Events. The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event. A Force Majeure Event shall operate to excuse a failure to
perform an obligation hereunder only for the period of time during which the
Force Majeure Event renders performance impossible or infeasible and only if the
Party asserting Force Majeure as an excuse for its failure to perform has
provided written notice to the other Party specifying the obligation to be
excused and describing the events or conditions constituting the Force Majeure
Event. As used herein, “Force Majeure Event” means the occurrence of an event or
circumstance beyond the reasonable control of the party failing to perform,
including (a) explosions, fires, flood, earthquakes, catastrophic weather
conditions, or other elements of nature or acts of God; (b) acts of war
(declared or undeclared), acts of terrorism, insurrection, riots, civil
disorders, rebellion or sabotage; (c) acts of federal, state, local or foreign
governmental authorities or courts; (d) labor disputes, lockouts, strikes or
other industrial action, whether direct or indirect and whether lawful or
unlawful; (e) failures or fluctuations in electrical power or telecommunications
service or equipment; and (f) delays caused by the other Party's nonperformance
hereunder.
11.2    Specific Performance.    The Parties agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and the
Parties agree that any damages available at law for a breach of this Agreement
would not be an adequate remedy. Therefore, the provisions hereof and the
obligations of the Parties hereunder shall be enforceable in a court of equity,
or other tribunal with jurisdiction, by a decree of specific performance, and
appropriate preliminary or permanent injunctive relief may be applied for and
granted in connection therewith. Such remedies and all other remedies provided
for in this Agreement shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies that a Party may have under this Agreement.
11.3    Assignment. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of each Party hereto. Neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party in whole or in part to any other Person, other than a
wholly-owned Subsidiary of a Party, without the prior written consent of the
non-assigning Parties. Any purported assignment in violation of the provisions
of this Section shall be null and void and have no effect. No assignment or
delegation by any Party will relieve or release the delegating Party from any of
its liabilities and obligations under this Agreement.
11.4    Compliance with Laws and Regulations. Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of a Party's rights hereunder.
11.5    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission; (b) confirmed delivery by a standard
overnight carrier or when delivered by hand; (c) the expiration

-12-


101243720.3



--------------------------------------------------------------------------------




of five (5) Business Days after the day when mailed in the United States by
certified or registered mail, postage prepaid; or (d) delivery in Person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):
In the case of Micron:
Micron Technology, Inc.
****
****
Attention: ****
Facsimile Number: ****
In the case of Intel:
Intel Corporation
****
****
Attention: ****
Facsimile Number: ****
Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.
11.6    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
11.7    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
11.8    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
11.9    Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the Parties to this
Agreement.
11.10    Entire Agreement. This Agreement and the applicable provisions of the

-13-


101243720.3



--------------------------------------------------------------------------------




Confidentiality Agreement, which are incorporated herein and made a part hereof,
together with the Exhibits and Schedules hereto and the agreements and
instruments expressly provided for herein, constitute the entire agreement of
the Parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral and written, between the Parties
hereto with respect to the subject matter hereof.
11.11    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.
11.12    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court located in Delaware
and each of the Parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.
11.13    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
11.14    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
11.15    Insurance. Without limiting or qualifying Micron's liabilities,
obligations, or indemnities otherwise assumed by Micron pursuant to this
Agreement, Micron shall maintain, at no charge to Intel, with companies
acceptable to Intel: Commercial General Liability insurance with limits of
liability not less than **** Dollars ($****) per occurrence and including
liability coverage for bodily injury or property damage ****. Micron's insurance
shall be primary with respect to liabilities assumed by Micron in this Agreement
to the extent such liabilities are the subject of Micron's insurance, and any
applicable insurance maintained by Intel shall be excess and non-contributing.
The above coverage shall name Intel as additional insured as respects Micron's
work or services provided to or on behalf of Intel.
11.16    **** Wafers. Notwithstanding anything to the contrary in this
Agreement, **** shall not apply with respect to **** Wafers.


[Signature page follows]





-14-


101243720.3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.
 
INTEL CORPORATION




By: /s/ Brian Krzanich____________________
Brian Krzanich
Senior Vice President, Chief Operating Officer


 
MICRON SEMICONDUCTOR ASIA PTE. LTD.


By: /s/ Brian J. Shields____________________
Brian J. Shields
Senior Managing Director and Chairman


 
MICRON TECHNOLOGY, INC.




By: /s/ D. Mark Durcan___________________
D. Mark Durcan
Chief Executive Officer



THIS IS THE SIGNATURE PAGE FOR THE WAFER SUPPLY AGREEMENT
ENTERED INTO BY AND AMONG
INTEL CORPORATION, MICRON SEMICONDUCTOR ASIA PTE. LTD.
AND MICRON TECHNOLOGY, INC.










--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“**** Wafers” shall have the meaning set forth in Section 2.1.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Binding Forecast Wafers” shall have the meaning set forth in Section 3.1(d).
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.
“****” means ****.
“****” means ****.
“Confidentiality Agreement” means that certain Second Amended and Restated
Mutual Confidentiality Agreement by and among Intel, Intel Technology Asia Pte
Ltd, MTI, MSA, IMFT and IMFS, dated as of Effective Date, as amended.
“Demand Forecast” shall have the meaning set forth in Section 3.1(a).
“Deposit Agreement” means that certain Deposit Agreement, dated as of the
Effective Date, between Intel and MTI, as amended.
“Deposit Amount” has the meaning set forth in the Deposit Agreement.
“Designated Technology Device” shall have the meaning set forth in the
Designated Technology Joint Development Program Agreement for so long as that
agreement is in effect and, following termination of such agreement, “Designated
Technology Device” shall thereafter have the meaning as it existed on the last
day of the term of such agreement.
“Designated Technology Joint Development Program Agreement” shall mean that
certain Designated Technology Joint Development Program Agreement between MTI
and Intel, dated as of February 27, 2012, as amended.
“Designated Technology Product” means a product that includes Designated
Technology Devices.
“Designated Technology Wafer” means a Prime Wafer that has been processed to the
point of containing Designated Technology Devices organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor die.
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

-16-


101243720.3



--------------------------------------------------------------------------------




“Excursion” means an occurrence during production that is outside normal
historical behavior as established by the Parties in writing in the applicable
Specifications which may impact performance, quality, reliability or delivery
commitments hereunder for Probed Wafers.
“Facility” means any facilities at which Probed Wafers are manufactured for the
purposes of this Agreement.
“Fiscal Month” means any of the twelve financial accounting months within
Micron's Fiscal Year.
“Fiscal Quarter” means any of the four financial accounting quarters within
Micron's Fiscal Year.
“Fiscal Year” means the fiscal year of Micron for financial accounting purposes.
“Flash Memory Integrated Circuit” means a non-volatile memory integrated circuit
that contains memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge-trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures) with or without any on-chip control, I/O and other
support circuitry.
“Force Majeure Event” shall have the meaning set forth in Section 11.1.
“Foregone Wafers” shall have the meaning set forth in Section 3.2.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.
“IMFS” shall have the meaning set forth in Recital A.
“IMFS BSA” shall have the meaning set forth in Recital A.
“IMFT” shall have the meaning set forth in Recital A.
“IMFT Operating Agreement” means that certain Second Amended and Restated
Limited Liability Company Operating Agreement of IM Flash Technologies, LLC
between MTI and Intel dated as of the Effective Date, as amended.
“IMFT PSA” shall have the meaning set forth in Recital A.

-17-


101243720.3



--------------------------------------------------------------------------------




“IMFT Services Agreement” means that certain Services Agreement among IMFT,
Intel and MTI dated as of September 18, 2009, as amended, including by that
certain First Amendment to Services Agreement (IMFT Services to Intel) among
IMFT, Intel and MTI dated as of the Effective Date.
“IMFT Supply Agreement” means that certain Amended and Restated Supply Agreement
between IMFT and Intel dated as of the Effective Date, as amended.
“Indemnified Losses” means all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys' fees and consultants' fees, and all damages,
fines, penalties and judgments awarded or entered against an Indemnified Party,
but specifically excluding any special, consequential or other types of indirect
damages.
“Indemnified Party” means any of the following to the extent entitled to seek
indemnification under this Agreement: Intel, Micron, and their respective
affiliates, officers, directors, employees, agents, assigns and successors.
“Indemnifying Party” means the Party owing a duty of indemnification to an
Indemnified Party with respect to a particular Third Party Claim.
“Intel” shall have the meaning set forth in the preamble to this Agreement.
“JDP Committees” means each JDP Committee as defined in (i) that certain Amended
and Restated Joint Development Program Agreement, between MTI and Intel, dated
as of Effective Date, as amended, and (ii) the Designated Technology Joint
Development Program Agreement.
“Lehi Fab” means that wafer fabrication plant located in Lehi, Utah, USA, that,
as of the Effective Date, is owned by IMFT.
“Losses” means, collectively, any and all insurable liabilities, damages,
losses, costs and expenses (including reasonable attorneys' and consultants'
fees and expenses).
“****” means ****. For purposes of this Agreement, once a design id has ****,
such design id will be treated as **** during the remainder of this Agreement.
“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Minimum Commitment” shall have the meaning set forth in Section 2.1.
“Modified GAAP” means GAAP, except that: (i) stock-related expenses (including
stock options, restricted stock, stock appreciation rights, restricted stock
units, stock purchase programs or any award based on equity of MTI or Intel)
associated with the seconded individuals to IMFT will not be recorded or
disclosed in the financial statements of IMFT; and (ii) the value of any asset
contributed or otherwise transferred to IMFT from MTI or Intel shall be the
value as agreed upon by MTI and Intel at the time of the contribution or
transfer, as applicable, and, if such asset is to be depreciated or amortized
under GAAP, the useful life and method of depreciation or amortization for such
assets shall be determined by applying the accounting policies used by IMFT for
like assets. The value of the Lehi Property (as defined in the IMFT Operating
Agreement) shall be **** ($****).

-18-


101243720.3



--------------------------------------------------------------------------------




“MSA” shall have the meaning set forth in the preamble to this Agreement.
“MTI” shall have the meaning set forth in the preamble to this Agreement.
“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit
in which the memory cells included in the Flash Memory Integrated Circuit are
arranged in groups of serially connected memory cells (each such group of
serially connected memory cells called a “string”) in which the drain of each
memory cell of a string (other than the first memory cell in the string) is
connected in series to the source of another memory cell in such string, the
gate of each memory cell in such string is directly accessible, and the drain of
the uppermost bit of such string is coupled to the bitline of the memory array.
“NAND Flash Memory Product” means a product that includes NAND Flash Memory
Integrated Circuits.
“NAND Flash Memory Wafer” means a raw wafer that has been processed to the point
of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor die.
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Person” means any natural person and any corporation, firm, partnership, trust,
estate, limited liability company, or other entity resulting from any form of
association.
“Price” means the calculation referenced on Schedule 4.5.
“Prime Wafer” means the raw silicon wafers required, on a product-by-product
basis, to manufacture Probed Wafers.
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits or Designated Technology Devices in the die on such wafer,
the purpose of which test is to determine how many and which of the die meet the
applicable criteria for such die set forth in the Specifications.
“Probed Wafer” means a Prime Wafer that has been processed to the point of
containing NAND Flash Memory Integrated Circuits or Designated Technology
Devices organized in multiple semiconductor die (but before singulation of said
die into individual semiconductor dice), that has undergone Probe Testing and
any other mutually agreed upon special processing or handling, and has a
functional die yield greater than **** percent (****%).
“Process Technology Node” means a process with a known feature size or number of
tiers or decks that is differentiated from another or others that have a
different feature size or number of tiers or decks that yields at least a ****
percent (****%) difference in **** relative to each other. For clarity, a
difference in the number of **** shall not be considered a different process
node for purposes of this definition of “Process Technology Node.”
“Purchase Order” shall have the meaning set forth in Section 4.1.

-19-


101243720.3



--------------------------------------------------------------------------------




“Recoverable Taxes” shall have the meaning set forth in Section 4.4.
“****” means, with respect to a Probed Wafer with a particular design id, the
**** such Probed Wafer, ****. The **** shall be those relating to the **** so
long as the design id in question was **** during the applicable Fiscal ****
(whether or not the Probed Wafers **** during such Fiscal **** were ****). If
the design id in question **** during the applicable Fiscal ****, then the
various **** shall be those relating to the **** (or was ****, as the case may
be) in question.
“Response to Forecast” shall have the meaning set forth in Section 3.1(c).
“Specifications” means those specifications used to describe, characterize, and
define the yield, quality and performance of the Probed Wafers, including any
interim performance specifications at Probe Testing, as such specifications may
be agreed from time to time by the Parties; provided, however, that (i) if a
design id is being manufactured in the Lehi Fab, the Specifications for each
design id shall be the same as the specifications for such design id applicable
to Intel pursuant to the IMFT Supply Agreement; and (ii) if a design id is not
being manufactured in the Lehi Fab, the Specifications for that design id shall
be as established by the applicable JDP Committee.
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
“Term” shall have the meaning set forth in Section 10.1.
“Third Party Claim” means any claim, demand, action, suit or proceeding, and any
actual or threatened lawsuit, complaint, cross-complaint or counter-complaint,
arbitration or other legal or arbitral proceeding of any nature, brought in any
court, tribunal or judicial forum anywhere in the world, regardless of the
manner in which such proceeding is captioned or styled, by any Person other than
Intel, Micron and affiliates of the foregoing, against an Indemnified Party, in
each case alleging entitlement to any Indemnified Losses pursuant to any
indemnification obligation under this Agreement.
“Warranty Notice Period” shall have the meaning set forth in Section 6.2.
“WIP” means work in process.
“WOPW” means Probed Wafers processed and delivered to Intel per week.









-20-


101243720.3



--------------------------------------------------------------------------------




EXHIBIT B
INITIAL DEMAND FORECAST




See attached.
In addition to the attached, Micron will deliver to Intel an estimated delivery
schedule for **** Wafers within two (2) Business Days following the Effective
Date. Micron will use commercially reasonable efforts to deliver the **** Wafers
in accordance with such estimated delivery schedule, but Micron shall have no
liability with respect to any delays or shortages with respect to the delivery
of **** Wafers.









-21-


101243720.3



--------------------------------------------------------------------------------




SCHEDULE 4.5
PRICE
****



-22-


101243720.3

